Citation Nr: 0700163	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  97-24 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability, on a direct basis and as secondary to 
service-connected disability.  

2.  Entitlement to a compensable disability rating for 
residuals of a ganglion cyst of the right foot.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1983 
to October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
St. Paul, Minnesota.  Specifically, in that decision, the RO 
determined, in pertinent part, that new and material evidence 
sufficient to reopen previously denied claims for service 
connection for a chronic headache disability and for a spinal 
disorder had not been received.  In addition, the RO denied a 
compensable disability rating for the service-connected 
residuals of a ganglion cyst of the right foot.  

Following notification of the June 1996 decision, the veteran 
perfected a timely appeal with respect to the denial of her 
new and material and compensable rating claims.  Due to the 
location of the veteran's residence, her claims folder has 
been associated with the RO in Montgomery, Alabama.  

In April 2001, the Board determined that new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a chronic headache disability had been 
received.  As such, the Board reopened this previously denied 
issue and remanded the de novo claim for service connection 
for a chronic headache disorder to the RO for further 
evidentiary development.  Additionally, the Board 
recharacterized the veteran's back claim as entitlement to 
service connection for a low back disorder, to include 
osteoarthritis.  The Board determined that remands were 
warranted for both the back and ganglion cyst claims due to 
the need for further evidentiary development.  Furthermore, 
the Board remanded a claim for service connection for a 
dental disorder to accord the RO an opportunity to furnish 
the veteran and her representative a statement of the case 
(SOC) regarding this issue.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  

In May 2002, the Montgomery RO issued an SOC regarding the 
veteran's dental claim.  A review of the record does not 
indicate that the veteran perfected the appeal of this issue 
through the filing of a substantive appeal.  Consequently, 
the dental issue is not in appellate status before the Board 
at this time.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2006).  

By a May 2003 rating action, the Montgomery RO granted 
service connection for mechanical low back pain with 
degenerative joint disease and awarded compensable 
evaluations of 10 percent, effective from October 1992, and 
20 percent, effective from September 1995.  The veteran has 
not expressed disagreement with the initial ratings, or 
effective dates, assigned to her service-connected low back 
disorder.  Thus, this issue is no longer in appellate status.  

Following completion of the development requested in the 
April 2001 remand with regard to the veteran's headache and 
ganglion cyst claims, the RO returned the veteran's case to 
the Board for final appellate review.  In July 2005, the 
Board requested, from a VA neurologist, a medical expert 
opinion concerning the etiology of the veteran's headaches.  
This opinion, dated in September 2005, has been associated 
with the veteran's claims folder.  In November 2005, the 
Board forwarded a copy of the opinion to the veteran.  In 
January 2006, the veteran filed a statement and stipulated 
that she waived her right to have her case remanded to the 
agency of original jurisdiction (AOJ) for review of the 
document that she had submitted.  The veteran 
"acknowledge[d] that the Board may, in considering any newly 
submitted evidence in the first instance, deny . . . [her] 
appeal."  The veteran specifically requested that the Board 
"proceed with the adjudication of . . . [her] appeal."  As 
all requested development has been completed, the Board will 
proceed to adjudicate the service connection and compensable 
rating claims remaining on appeal.  


FINDINGS OF FACT

1.  Aggravation of a chronic headache disability is 
proximately due to, or is the result of, the 
service-connected chronic sinusitis with hay fever.  

2.  The service-connected residuals of a ganglion cyst of the 
right foot is manifested by complaints of pain, weakness, 
stiffness, swelling, heat, redness, fatigability, and lack of 
endurance at rest, standing, and walking.  However, there are 
no objective findings of pathology associated with this 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic 
headache disability, as secondary to the service-connected 
chronic sinusitis with hay fever, have been met.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.310 (2006).  

2.  The criteria for a 10 percent disability rating for the 
service-connected ganglion cyst of the right foot have met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 & 5284 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

During the pendency of the appeal, and specifically on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, 19 Vet. App. at 488.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Board has considered this legislation and caselaw.  
Significantly, given the entirely favorable action taken 
herein on the veteran's claim for service connection for a 
chronic headache disability, as secondary to the 
service-connected chronic sinusitis with hay fever, the Board 
finds that no further discussion of the VCAA with respect to 
this issue is required.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  Even though the veteran has not been informed of the 
type of evidence necessary to establish a disability rating 
or effective date for her chronic headache disability 
(elements #4 & #5), any notice defect with respect to the 
rating and effective date elements will be addressed by the 
AOJ when that office effectuates the Board's grant of service 
connection for this disorder.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (which holds that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  

With regard to the claim for a compensable disability rating 
for the service-connected residuals of ganglion cyst of the 
right foot, the Board notes that a July 2003 letter informed 
the veteran of the type of evidence necessary to support this 
issue.  The letter also notified her that VA would make 
reasonable efforts to help her obtain necessary evidence with 
regard to this claim but that she must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed her of the 
opportunity to submit "additional information or evidence."  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II) and VAOPGCPREC 1-2004 (February 24, 2004).  
See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Additionally, as will be discussed below, the Board finds 
that the evidence of record does not support an award of a 
compensable rating for the service-connected residuals of 
ganglion cyst of the right foot.  In light of this denial, no 
rating or effective date will be assigned.  See 
Dingess/Hartman, 19 Vet. App. at 488.  Thus, the Board finds 
that there can be no possibility of any prejudice to the 
veteran in proceeding with the issuance of a final decision 
of her compensable rating claim.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II.  See also VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d at 1333.  In the present 
case, the RO denied the issue of entitlement to a compensable 
evaluation for the service-connected residuals of ganglion 
cyst of the right foot in June 1996, prior to the enactment 
of the VCAA.  The VCAA notification letter concerning the 
compensable rating issue on appeal was not furnished to the 
veteran until July 2003.  Clearly, the timing requirement of 
VCAA notification with respect to this claim was not met.  
Importantly, however, the veteran was "provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Furthermore, in January 
2005, the veteran's compensable rating claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was issued and a 60-day period of time was allowed for 
response.  Consequently, the Board does not find that the 
late notice under the VCAA requires a remand to the agency of 
original jurisdiction.  Nothing about the evidence or any 
response to the RO's notification suggests that the 
compensable rating issue on appeal must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the compensable 
rating claim on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with her claims folder.  In addition, she has been 
accorded a pertinent VA examination.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of her compensable rating claim.  Under the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (which holds that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the issue 
of entitlement to a compensable disability rating for the 
service-connected residuals of a ganglion cyst of the right 
foot, based upon the evidence currently of record.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2006); Pelegrini II; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service Connection For A Chronic Headache Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

In addition, the pertinent regulation clearly states that a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (which holds that, when 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or is 
the result of, a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation).  

Throughout the current appeal, the veteran has contended, in 
relevant part, that she has a chronic headache disability as 
a result of her service-connected chronic sinusitis with hay 
fever.  See, e.g., May 2000 hearing transcript (2000 T.) at 8 
and June 1998 hearing transcript (1998 T.) at 7.  Further 
review of the claims folder indicates that service connection 
has been granted for chronic sinusitis with hay fever and 
that this disorder is evaluated as 10 percent disabling, 
effective from August 1995.  

According to the service medical records, at the enlistment 
examination conducted in February 1983, the veteran 
specifically denied ever having experienced frequent or 
severe headaches.  The enlistment evaluation demonstrated 
that the veteran's head, and neurological system, were 
normal.  

In February 1984, the veteran sought treatment for complaints 
of a headache, sneezing, a "stuffy nose," and a sore throat 
for the past six days.  Following a physical examination, the 
examiner assessed a viral upper respiratory infection.  In 
July 1984, the veteran was treated for a headache above her 
left eye for the past three months.  In August 1985, the 
veteran was treated for a headache behind her left eye for 
the past four days, and the treating physician recommended 
ruling out cluster headaches versus migraines.  

Additional service medical records dated from October 1985 to 
July 1992 reflect treatment for headaches (of the migraine, 
or vasomotor, variety).  In September 1989, the veteran 
reported having a long history (15 years) of headaches during 
periods of stress.  In March 1992, she acknowledged that she 
had experienced headaches since the age of 13.  At a July 
1992 treatment session, she reiterated her belief that her 
headaches had begun at the age of 13 and further noted that 
they seemed to come prior to her menses, periods of increased 
stress, or working in front of a computer.  

At the separation examination conducted in October 1992, the 
veteran reported experiencing headaches four times per month.  
The examiner observed that the veteran wore glasses.  The 
separation evaluation demonstrated that the veteran's head, 
and neurological system, were normal.  

At a VA general medical examination completed in February 
1993, the veteran reported having experienced headaches since 
the age of 9.  She described nausea, vomiting, and blurred 
vision associated with her headaches.  The examiner diagnosed 
possible mixed muscle tension and vascular headaches.  
Subsequent medical records dated from September 1995 to 
January 2003 reflect continued treatment for, and evaluation 
of, a chronic headache disability variously characterized as 
migraine headaches and sinus headaches.  

Clearly, the veteran has a chronic headache disability.  
Furthermore, medical records provide competent evidence of an 
association between the veteran's chronic headache disorder 
and her service-connected chronic sinusitis with hay fever.  

In particular, at a November 2000 VA outpatient treatment 
session, the treating physician concluded that the veteran's 
headaches are a "prominent symptom" of her chronic 
rhinosinusitis.  Also, according to a report of a January 
2003 VA outpatient treatment session, the veteran's left 
frontal headaches (with associated nausea, photophobia, and 
whitish nasal drainage) are attributable to her sinusitis.  

Moreover, according to a September 2005 medical opinion, a VA 
neurologist who reviewed the veteran's claims folder 
acknowledged that "[i]t may be difficult to distinguish 
between a sinus headache and a migraine headache . . . 
[because] they often co-exist."  Significantly, the 
specialist explained that, while "it is unlikely that . . . 
[the veteran's] migraine headaches are proximally due to her 
sinusitis, . . . it is likely, or very likely, that . . . 
[her] migraine headaches may be aggravated by [her] 
service-connected sinusitis."  The VA neurologist also 
stated that, even if the veteran's migraine headaches 
preexisted her entry into service, the level of her headaches 
increased in service.  

Clearly, the medical opinions of record support the 
conclusion that the veteran has a chronic headache disability 
that is both aggravated by her service-connected chronic 
sinusitis with hay fever, and, assuming the condition 
preexisted service, was aggravated by service.  Service 
connection for a chronic headache disability is, therefore, 
warranted on both a secondary and a direct basis.  See 
38 C.F.R. § 3.310(a) (2006) (which stipulates that a 
disability that is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (which holds that, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation).  



Increased Rating For Service-Connected Residuals Of A 
Ganglion Cyst Of The Right Foot

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2006).  Initially, by a September 1993 rating action, the RO 
granted service connection, and a noncompensable disability 
evaluation was assigned for residuals of a ganglion cyst of 
the right foot, effective from October 1992.  This 
service-connected disability remains evaluated as 
noncompensably disabling.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2006).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2006).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2006).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

In the present case, the RO has evaluated the 
service-connected residuals of a ganglion cyst of the right 
foot, by analogy, to impairment resulting from acquired 
flatfoot.  According to the relevant diagnostic code, mild 
acquired flatfoot with symptoms relieved by built-up shoe or 
arch support will result in a noncompensable rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2006).  A 
compensable evaluation of 10 percent requires evidence of 
moderate unilateral acquired flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo-achillis, pain on manipulation and use of the feet.  
Id.  Severe unilateral acquired flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities will result 
in the award of a 20 percent rating.  Id.  The highest 
evaluation allowable, pursuant to this diagnostic code, for 
impairment resulting from unilateral acquired flatfoot, 
30 percent, requires evidence of a pronounced disability with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  Id.  

Another rating code also is for consideration, Diagnostic 
Code 5284, which rates impairment resulting from other foot 
injuries.  According to this diagnostic code, evidence of 
moderate residuals of a foot injury warrants the assignment 
of a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).  The next higher evaluation of 
20 percent requires evidence of moderately severe residuals 
of a foot injury.  Id.  The highest rating allowable pursuant 
to this diagnostic code, 30 percent, requires evidence of 
severe residuals of a foot injury.  Id.  Actual loss of use 
of the foot will be evaluated as 40 percent disabling.  
38 C.F.R. § 4.71a, Note following Diagnostic Code 5284 
(2006).  

Throughout the current appeal, the veteran has asserted that 
a compensable rating is warranted for her service-connected 
residuals of a ganglion cyst of her right foot because this 
disorder is more severe than the current noncompensable 
evaluation indicates.  In particular, she has asserted that 
this cyst, which is painful and tender, causes her to limp 
and to alter her gait and results in discomfort when wearing 
dress or tight shoes.  She has explained that, although she 
has been given supports for her shoes, these supports cannot 
be used in dress shoes.  She has maintained that she has been 
told by her physicians that surgery will be required to 
correct her cyst.  See, e.g., 2000 T. at 3-5 & 1998 T. 
at 1-3, 6.  

The record contains multiple records of post-service 
treatment that the veteran has received for various 
disabilities.  Significantly, these reports reflect only very 
occasional outpatient treatment for complaints of right foot 
pain.  Although a VA outpatient treatment examination 
demonstrated probable bone spur of the first metatarsal head 
of the veteran's right foot in November 1999 and indicated 
that the veteran had been asked to call the following day to 
obtain the results of X-rays taken of her right foot and to 
discuss whether surgical intervention should be scheduled, 
the claims folder contains no evidence that veteran actually 
underwent any surgery on her right foot.  In fact, at a VA 
foot examination conducted in April 2003, the veteran 
specifically denied ever having undergone surgery on her 
foot.  

At a February 2001 VA outpatient treatment session, the 
examiner observed that the veteran's gait was normal and that 
she walked with no limp and was able to heel and toe walk in 
tandem without any problems.  Additionally, at a May 2002 VA 
outpatient treatment session, the same examiner again 
observed that the veteran's gait was normal.  

An August 2002 VA outpatient treatment session included an 
assessment of sesamoid bones of the veteran's right foot.  A 
VA foot examination conducted in April 2003 demonstrated 
objective evidence of slight painful motion on walking; range 
of motion which is limited by pain, fatigue, and weakness; 
slight instability, weakness, and tenderness; and an unstable 
gait with the wearing of sandals without inserts.  On the one 
hand, the examiner associated this pathology with congenital 
pes planus and plantar fasciitis.  On the other hand, the 
examiner only could state that he found no evidence of a cyst 
on the veteran's right foot at this time.  

At the time of the April 2003 VA foot examination, the 
veteran complained of pain, weakness, stiffness, swelling, 
heat, redness, fatigability, and lack of endurance at rest, 
standing, and walking.  She also described "cramps in . . . 
[her] toes lately."  In addition, she reported experiencing 
10 percent additional functional impairment during periods of 
flare-ups, which generally occur in the winter.  While she 
acknowledged using insoles in some of her shoes, she denied 
using crutches, braces, or a cane.  

Based on the veteran's longstanding reports of pain on use in 
her foot due to the cyst, the indication by the VA examiner 
in April 2003 that he could not say that the veteran no 
longer has a cyst but rather only that none was evident at 
the time of the examination, and the finding by the examiner 
of slight painful motion on walking during the examination, 
range of motion which is limited by pain, fatigue, and 
weakness, and slight instability, weakness, and tenderness 
with an unstable gait while wearing sandals without inserts, 
the Board finds that, rating by analogy and giving the 
benefit of the doubt to the veteran, a rating of no more than 
10 percent is warranted under either 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, or 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Given the slight findings of impairment found during the 2003 
examination, however, and the absence of other evidence to 
support a higher rating, the Board finds that a rating above 
10 percent is not warranted.  Additionally, the Board does 
not find that consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence indicating 
that the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The Board 
acknowledges that, in the substantive appeal which was 
received at the RO in June 1997, the veteran asserted that 
her cyst "prohibits . . . [her] from applying for positions 
or interview for positions that require appropriate dress for 
[the] office which includes dress shoes" and that, although 
she has been given supports for her shoes, the supports 
cannot be used in dress shoes.  However, at the VA foot 
examination conducted in April 2003, the veteran specifically 
stated that she is able to work as a teacher at a high 
school.  Importantly, the facts of this case do not show that 
the service-connected residuals of a ganglion cyst of the 
veteran's right foot have resulted in marked interference 
with the veteran's employment or require frequent periods of 
hospitalization.  

Additionally, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that the service-connected residuals of a 
ganglion cyst of her right foot have resulted in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  




ORDER

Service connection for a chronic headache disability is 
granted.  

A 10 percent disability rating for the residuals of a 
ganglion cyst of the right foot is granted.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


